DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-10 are presented for examination on the merits.

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

3.	Claims 1-10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of US Patent No. (US 10703269).  Although the conflicting claims are not identical, they are not patentably distinct from each other because a vehicle comprising: a communication device configured to communicate with an external power supply; a power storage device configured to be charged by a charging power supplied from the external power supply; a notification device configured to notify information on charging; and an electronic control unit configured to: receive an abnormality signal indicating an abnormality of the external power supply via the communication device, determine a change in the charging power, and cause the notification device to notify the change in the charging power when the charging power has changed without presence of the abnormality signal.  The patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the .

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
6.	Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Asai (US 2016/0052403) in view of Endo (US 2012/0274276).
As to claim 1, Asai discloses in contactless power supply device having claimed:

b.	a power storage device configured to be charged by a charging power supplied from the external power supply read on ¶ 0020, (the contactless power supply device supplies electric power, without contact, from the power supply device 100 located at a power supply stand or the like to the power receiving device 200 installed in a vehicle 1 represented by an electric vehicle or a hybrid vehicle so as to charge a battery 27 mounted on the vehicle 1);
c.	a notification device configured to notify information on charging read on ¶ 0034 & ¶ 0035, (the notifying unit 30 includes a warning lamp, a display of a navigation system or a speaker and outputs light, images or sounds to a user based on the control of the charge controller 24.  The charge controller 24 regulates charge of the battery 27 and controls the wireless communication unit 23, the notifying unit 30, the relay 26 and the like);
d.	a notification device configured to notify information on charging, an electronic control unit configured to: determine a change in the charging power, and cause the notification device to notify the change in the charging power when the charging power has changed without presence of the abnormality signal read on ¶ 0035, (the charge controller 24 regulates charge of the battery 27 and controls the wireless communication unit 23, the notifying unit 30, the relay 26 and the like.  The charge controller 24 transmits a signal to start charging the battery 27 to the controller 14 through the communication between the two wireless communication units 23 and 13.  The charge controller 24 is connected to a controller (not shown in the figure) for controlling the entire vehicle 1 via a CAN communication network.  This controller manages the switching control of the inverter 28 and the state of charge (SOC) of the battery 27.  When the SOC of the 
e.	Asai discloses in ¶ 0028 (a metal detection coil is used as the foreign object sensor 15. When metal foreign objects enter or exist in a magnetic field formed between the power transmission coil 12 and the power receiving coil 22 during power supply, the controller 14 immediately warns against or stops supplying electric power according to an electric detection signal from the foreign object sensor 15, so as to prevent a fault such as failure in power supply derived from the presence of the metal foreign objects in the magnetic field).  Asai does not explicitly disclose an electronic control unit configured to receive an abnormality signal indicating an abnormality of the external power supply via the communication device.
However, Endo in controls electric charging for an electricity storage apparatus teaches:
f.	electronic control unit configured to receive an abnormality signal indicating an abnormality of the external power supply via the communication device read on ¶ 0037, (When detecting the abnormality in the plug-in vehicle 10, the in-vehicle wireless instrument 30 sends an abnormality occurrence notification to the information center 62, thereby notifying of the abnormality. When receiving the abnormality occurrence notification from the in-vehicle wireless instrument 30, the information center 62 sends an alert notification responding to the abnormality occurrence notification to the mobile terminal 70. When receiving the alert notification from the information center 62, the mobile terminal 70 notifies the user of the abnormality occurrence in the plug-in vehicle 10)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claim invention to incorporate the charging control apparatus of Endo into Asai in order to provide the user of the plug-in vehicle can be notified, via the mobile .

7.	Claims 2-10 are rejected under 35 U.S.C. 103 as being unpatentable over Asai in view of Endo and further in view of Partovi (US 2019/0020210).
As to claim 2, Asai further discloses:
a.	wherein the electronic control unit is configured to cause the notification device to notify the change in the charging power the charging power has changed without presence of the abnormality signal read on ¶ 0035, (the charge controller 24 regulates charge of the battery 27 and controls the wireless communication unit 23, the notifying unit 30, the relay 26 and the like. The charge controller 24 transmits a signal to start charging the battery 27 to the controller 14 through the communication between the two wireless communication units 23 and 13. The charge controller 24 is connected to a controller (not shown in the figure) for controlling the entire vehicle 1 via a CAN communication network).  
Asai in view of Endo does not explicitly disclose wherein the electronic control unit is configured to cause the notification device to notify the changed charging power and the charging time when the charging power has charged without presence of the abnormality signal
However, Partovi in systems and methods for enabling wireless charging or power supply time teaches:

Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claim invention to incorporate the system and method for charging or powering devices, such as mobile devices, machines or equipment of Partovi into Asai in order to provide information being exchanged between components for charging/power supply function is receiver voltage, current, voltage, any fault condition (over-temperature, over-voltage), end of charge or other charger signals (¶ 0102).
As to claim 3, Partovi further teaches:
a.	wherein the communication device is configured to communicate with a communication terminal that is owned by a user of the vehicle, and wherein the electronic control unit is configured to transmit information to the communication terminal via the communication device, 
As to claim 4, Partovi further teaches:
a.	wherein the electronic control unit is configured to cause the notification device to perform notification in different notification modes depending on a value of the charging power or is configured to cause the notification device to perform notification in different notification modes depending on a value of the charging time read on ¶ 0087 and ¶ 0088, (depending on the algorithm used, making appropriate adjustments to the charger coil drive circuitry to achieve the desired output voltage, current or power from the receiver output. In addition, MCU1 is responsible for processes such as periodic start of the charger to seek a receiver at the start of charge, keeping the charger on when a receiver is found and accepted as a valid receiver, continuing to apply power and making necessary adjustments, and/or monitoring temperature or other environmental factors, providing audio or visual indications to the user on the status of charging or power process, etc. or terminating charging or application of power due to end of charge or customer preference or over temperature, over current, over voltage, or some other 
As to claim 5, the claim is corresponding to claim 1-3.  Therefore, the claim is rejected for the same rationales set forth for claim 1-3.  
As to claim 6, the claim is corresponding to claim 2 & 3.  Therefore, the claim is rejected for the same rationales set forth for claim 2 & 3.  
As to claim 7, the claim is a method claim corresponding to apparatus claims 1 & 2.  Therefore, the claim is rejected for the same rationales set forth for claim 1 & 2.  
As to claim 8, the claim is a method claim corresponding to apparatus claims 1 & 2.  Therefore, the claim is rejected for the same rationales set forth for claims 1 & 2.  
As to claim 9, the claim is a method claim corresponding to apparatus claims 1 & 2.  Therefore, the claim is rejected for the same rationales set forth for claims 1 & 2.  
As to claim 10, the claim is a method claim corresponding to apparatus claims 2 & 3.  Therefore, the claim is rejected for the same rationales set forth for claims 2 & 3.  

Citation of pertinent Prior Arts
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.

Conclusion
9.	If the claimed invention is amended, Applicant is respectfully requested to indicate the portion(s) of the specification, which dictate(s) the structure/description relied upon to assist the Examiner in proper interpretation of the amended language and also to verify and ascertain the metes and bounds of the claimed invention.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fekadeselassie Girma whose telephone number is (571) 270-5886.  The examiner can normally be reached on M-F 8:30 am – 5pm.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/FEKADESELASSIE GIRMA/Primary Examiner, Art Unit 2689